ORDER

LINN, Circuit Judge.
The Office of Personnel Management moves to waive Fed. Cir. R. 27(f) and to dismiss Lillian B. Ruiz’s petition for review for lack of jurisdiction. Ruiz opposes. OPM replies.*
The Merit Systems Protection Board affirmed OPM’s denial of Ruiz’s application for a disability retirement annuity. Ruiz petitioned this court for review.
Although we generally have subject matter jurisdiction over a petition for review of a Board affirmance of an OPM disability benefit denial, our review is limited by statute. See 5 U.S.C. § 8347(d)(2). In her brief, Ruiz challenges only the factual determination that she did not show that she is disabled for purposes of receiving disability benefits. Pursuant to 5 U.S.C. § 8347 and Lindahl v. Office of Personnel Management, 470 U.S. 768, 105 S.Ct. 1620, 84 L.Ed.2d 674 (1985), this court has no jurisdiction to review factual issues. See Lindahl, 470 U.S. at 791 (“the factual underpinnings of [5 U.S.C.] § 8347 disability determinations may not be judicially reviewed”); Anthony v. Office of Personnel Management, 58 F.3d 620, 626 (Fed.Cir.1995) (holding this court’s review of disability determinations limited to deciding whether there has been a substantial departure from important procedural rights or error of law; and precluded as to factual underpinnings).
Accordingly,
IT IS ORDERED THAT:
(1) OPM’s motion to waive Fed. Cir. R. 27(f) is granted.
(2) OPM’s motion to dismiss is granted.
(3) Each side shall bear its own costs.

 OPM’s motion for an extension of time to file a reply is granted.